Order of April 7, 1932, resettling order of March 22, 1932, reversed on the law and the facts, with ten dollars costs and disbursements, and motion to resettle order denied. Enough has been shown in the record to indicate that in the action brought to recover broker’s commissions, and in which the petitioner, as attorney, had a contingent interest, has been settled in fact, although not in form. While the settlement does not appear to have resulted in a payment of money it was of apparent value to the parties plaintiff and defendant. The value of this settlement is properly the subject of determination by the referee in fixing the amount to which petitioner is entitled. If upon the reference it shall be determined that there has been no settlement in fact, the petitioner’s application would have to be denied. Assuming that the action was settled, the reference will also determine whether the suit on the promissory note and the action to foreclose were terminated as a part of the consideration or terms of settlement of the brokerage commission action, involving necessarily the relationship between the respective corporations. Lazansky, P. J., Young, Kapper, Hagarty and Tompkins, JJ., concur.